FILED
                                                                               September 20, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                                STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS

Herman Warner,
Respondent Below, Petitioner

vs.) No. 20-0199 (Kanawha County 19-AA-107)

Everett Frazier, Commissioner,
West Virginia Division of Motor Vehicles,
Petitioner Below, Respondent


                                 MEMORANDUM DECISION

        Petitioner Herman Warner appeals the order of the Circuit Court of Kanawha County,
entered on February 7, 2020, reversing the administrative reinstatement of his commercial driver’s
license after it was revoked by Petitioner Everett Frazier, Commissioner of the West Virginia
Division of Motor Vehicles (“the commissioner”). 1

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review 2, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

      An officer with the Hurricane Police Department directed a traffic stop of Mr. Warner’s
automobile in Putnam County in 2017, after he saw the car being operated erratically. The officer

         1
             Petitioner appears by counsel David Pence. Respondent appears by counsel Janet E.
James.
         2
             The standard of review is as follows:

                 “‘On appeal of an administrative order from a circuit court, this Court is
         bound by the statutory standards contained in W.Va. Code § 29A-5-4(a) and
         reviews questions of law presented de novo; findings of fact by the administrative
         officer are accorded deference unless the reviewing court believes the findings to
         be clearly wrong.’ Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518
         (1996).” Syl. Pt. 1, Dale v. Odum, 223 W. Va. 601, 760 S.E.2d 415 (2014).

Syl. Pt. 1, Frazier v. Bragg, 244 W. Va. 40, 851 S.E.2d 486 (2020).

                                                     1
detected an alcoholic odor during the stop, and noted other signs of intoxication, leading him to
perform field sobriety tests on Mr. Warner, the results of which indicated that Mr. Warner was
impaired. The officer then administered a preliminary breathalyzer test that suggested Mr. Warner
had a blood alcohol concentration of .145. An Intoximeter later showed a blood alcohol
concentration of .136. Mr. Warner admitted to ingesting six beers prior to the traffic stop and the
officer arrested him for driving under the influence of alcohol. After his arrest, Mr. Warner asked
the officer to arrange a blood test, and the officer drove him to a local hospital where a sample was
drawn. However, the officer failed to submit the sample for testing.

        The commissioner revoked Mr. Warner’s operator’s license, and Mr. Warner requested an
administrative hearing before the Office of Administrative Hearings (“OAH”). The OAH
conducted a hearing, where the officer testified, but Mr. Warner did not. The OAH reversed the
commissioner’s revocation, explaining that Mr. Warner was denied the right to present potentially
exculpatory evidence of his blood test results and was therefore denied his statutory and due
process rights under West Virginia Code § 17C-5-9. 3 The commissioner appealed the OAH’s final
order to the Circuit Court of Kanawha County, which reversed the OAH’s final order explaining
that the blood test evidence “should have been given the weight it deserved, not used to exclude
all evidence of driving while impaired.” The circuit court further found the OAH erred in ignoring
the weight of the evidence—including Intoximeter results—that conclusively established that Mr.
Warner was driving under the influence.

       We find that the circuit court engaged in thorough and logical reasoning consistent with
our recent holding that

       “[t]here are no provisions in either W.Va. Code, 17C-5-1, et seq., or W.Va. Code,
       17C-5A-1, et seq., that require the administration of a chemical sobriety test in
       order to prove that a motorist was driving under the influence of alcohol, controlled
       substances or drugs for purposes of making an administrative revocation of his or
       her driver’s license.” Syl. Pt. 4, Coll v. Cline, 202 W. Va. 599, 505 S.E.2d 662
       (1998).

Syl. Pt. 3, Frazier v. Talbert, 245 W. Va. 293, 858 S.E.2d 918 (2021). As we went on to explain
in Talbert,



       3
           That section provides:

       Any person lawfully arrested for driving a motor vehicle in this state while under
       the influence of alcohol, controlled substances or drugs shall have the right to
       demand that a sample or specimen of his or her blood or breath to determine the
       alcohol concentration of his or her blood be taken within two hours from and after
       the time of arrest and a sample or specimen of his or her blood or breath to
       determine the controlled substance or drug content of his or her blood, be taken
       within four hours from and after the time of arrest, and that a chemical test thereof
       be made. The analysis disclosed by such chemical test shall be made available to
       such arrested person forthwith upon demand.
                                                 2
       “‘[w]here there is evidence reflecting that a driver was operating a motor vehicle
       upon a public street or highway, exhibited symptoms of intoxication, and had
       consumed alcoholic beverages, this is sufficient proof under a preponderance of the
       evidence standard to warrant the administrative revocation of his driver’s license
       for driving under the influence of alcohol.’ Syl. Pt. 2, Albrecht v. State, 173 W.Va.
       268, 314 S.E.2d 859 (1984).” Syl. Pt. 5, Reed v. Hill, 235 W. Va. 1, 770 S.E.2d 501
       (2015).

Id. at Syl. Pt. 4. Certainly, that instruction puts the fine point on the case before us. Mr. Warner’s
intoxication was evident in the conditions of the arrest, most obvious perhaps in his admission of
having consumed six beers, but no less apparent in the officer’s testimony establishing Mr.
Warner’s erratic driving, physical state, and conclusive toxicology results. Thus, we find that the
circuit court did not err in ordering the reinstatement of the commissioner’s revocation order when
presented with these facts.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.


ISSUED: September 20, 2022

CONCURRED IN BY:

Chief John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice C. Haley Bunn

DISSENTING:

Justice William R. Wooton



WOOTON, J., dissenting:

                I dissent to the majority’s affirmance of the circuit court’s reinstatement of
petitioner’s license revocation. As I have previously expressed, this Court does not sit as a finder
of fact with respect to administrative DUI revocations. See Frazier v. Null, ___ W. Va. ___, ___,
874 S.E.2d 252, 259-265 (W. Va. 2022) (Wooton, J., dissenting). Moreover, neither does a circuit
court sit as a finder of fact upon review of the Office of Administrative Hearings’ (hereinafter
“OAH”) orders. The majority not only condones the circuit court’s violation of its statutory role
in these proceedings, but entirely ignores its own newly established law regarding handling of lost
or destroyed driver-demanded blood testing results. See Syl. Pt. 6, Frazier v. Talbert, 245 W. Va.


                                                  3
293, 858 S.E.2d 918 (2021) (requiring trier of fact to consider various factors to determine the
consequences of failing to provide driver-demanded blood testing results).

                In this case, it is undisputed that petitioner requested blood testing, the results of
which were never provided because the officer did not submit the sample for analysis.
Accordingly, the OAH reversed the revocation order without reaching the issue of whether the
driver was DUI. In violation of its statutory role to simply review findings of fact made by the
OAH, the circuit court presumed to weigh and evaluate the evidence itself, determining petitioner
to have been DUI. The majority whole-heartedly endorses this fact-finding, and instead affirms
the circuit court.

                 Setting aside for a moment the majority’s endorsement of this evisceration of the
administrative judicial review process, the majority makes no mention whatsoever of the Talbert
factors, which are implicated by virtue of the driver’s demand for the blood testing. Syllabus point
six of Talbert expressly holds that when driver-demanded blood testing results are not provided,
the “trier of fact” must determine “what consequences should flow” from the absence of the blood
testing results. See id. The glaring disregard of this syllabus point by the majority runs entirely
contrary to its handling of this issue in identical matters which were also adjudicated and appealed
to the circuit court prior to the issuance of Talbert, just as in the instant case. See Null, ___ W.
Va. ___, 874 S.E.2d 252; Frazier v. Simpkins, No. 20-0313 (W. Va. Sept. 19, 2022) (memorandum
decision); Frazier v. Raschella, No. 20-0103 (W. Va. Sept. 19, 2022) (memorandum decision);
Frazier v. Howie, No. 20-0364 (W. Va. Sept. 19, 2022) (memorandum decision). In these cases,
this same majority invoked the Talbert analysis under identical circumstances, and—albeit
improperly—found the missing blood test results insignificant and adjudicated the issue of DUI
itself. Here, it fails to dignify the missing results at all and rubber-stamps the circuit court’s fact-
finding and adjudication of the DUI revocation itself.

                  As pertains to appeals of administrative adjudications, neither the circuit court nor
this Court sit as triers of fact. No conclusion about whether petitioner was DUI can be reached at
all until the trier of fact has assessed the significance of the missing blood testing results under the
Talbert factors; that analysis has not been performed at any level in this case. As I have previously
observed, the failure of the OAH to reach the issue of DUI has consistently been held by this Court
to require remand for that factual determination. See Null, ___ W. Va. at ___, 874 S.E.2d at 260
(Wooton, J., dissenting) (“For decades this Court has found this failure to resolve credibility issues
and/or reach the ultimate issue of DUI to be reversible error necessitating remand for resolution of
such disputes” and collecting cases). The lack of a fact-finder to which to remand this matter—
for evaluation of the Talbert factors and the issue of DUI—mandates affirmance of the license
reinstatement by the OAH. This result is consistent with the Legislature’s edict that administrative
DUI revocations that remain unresolved as of the dissolution of the OAH must be dismissed. See
W. Va. Code § 17C-5C-1a(c)(1) (2020) (“If any appeal of a revocation or suspension order,
described in § 17C-5C-3(3) of this code, is pending before the [OAH] on or after July 1, 2021, the
underlying revocation or suspension order shall be dismissed.”).

               Neither this Court nor the circuit court can sit as a fact-finder merely because they
“lack[] a procedurally sustainable method for remanding this action.” Id. at ___, 874 S.E.2d at
260 (Wooton, J., dissenting). To do so constitutes not only a due process deprivation of the highest

                                                   4
order, but a violation of fundamental tenets of appellate review. See State v. Guthrie, 194 W. Va.
657, 669 n.9, 461 S.E.2d 163, 175 n.9 (1995) (“An appellate court may not . . . weigh evidence as
that is the exclusive function and task of the trier of fact.”); BouSamra v. Excela Health, 210 A.3d
967, 979-80 (Pa. 2019) (“[I]t is not an appellate court’s function to engage in fact finding.” (citing
Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986))).

               Accordingly, I respectfully dissent.




                                                  5